Citation Nr: 0615362	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for hair 
loss.

2.  Entitlement to service connection for asthma, including 
as a result of exposure to Agent Orange.

3.  Entitlement to service connection for a vision problem 
with implanted contact lens, including as a result of 
exposure to Agent Orange.

4.  Entitlement to service connection for a left arm 
condition, including as secondary to service-connected right 
arm disability.  

5.  Entitlement to service connection for Hepatitis C.

6.  Entitlement to service connection for chloracne, 
including as a result of exposure to Agent Orange.
 

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for gallstones.

9.  Entitlement to an increased rating for service-connected 
gunshot wound, right forearm and thumb with radius and ulna 
fracture, currently evaluated as 40 percent disabling.  

10.  Entitlement to an effective date prior to August 9, 
2001, for the assignment of a 30 percent rating for service-
connected post traumatic stress disorder (PTSD).  

11.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected PTSD, prior to August 9, 2001, 
and in excess of 30 percent as of August 9, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant active service from December 1968 to February 
1970.  He was awarded the Purple Heart Medal and a Combat 
Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In January 2002, the RO determined that new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for hair loss, and denied the claim on 
the merits.  The RO also granted service connection for PTSD 
evaluated as 10 percent disabling, effective from May 24, 
1999, and denied claims for service connection for asthma, a 
vision problem with implanted contact lens, and a left arm 
condition on a direct basis and as secondary to service-
connected right arm disability.  In March 2002, the RO 
assigned a 30 percent rating for PTSD, effective from August 
9, 2001.  

In April 2003, the RO denied service connection for Hepatitis 
C and chloracne, and denied entitlement to a rating in excess 
of 40 percent for a service-connected gunshot wound of the 
right forearm and thumb with radius and ulna fracture.  The 
RO further appears to have found that new and material 
evidence had not been presented to reopen the claim for 
service connection for a left arm disorder.  However, the 
Board accepts a June 2002 statement from the veteran as a 
notice of disagreement with the January 2002 denial of this 
claim, and has recharacterized the issue on appeal.

The veteran submitted a claim for service connection for hair 
loss as secondary to service-connected PTSD in April 2003.  
See 38 C.F.R. § 3.310 (2005).  This claim is referred to the 
RO for appropriate action.

The issues of entitlement to service connection for Hepatitis 
C, chloracne, hypertension, and gallstones; entitlement to an 
increased rating for service-connected gunshot wound, right 
forearm and thumb with radius and ulna fracture, currently 
evaluated as 40 percent disabling; entitlement to an 
effective date prior to August 9, 2001, for a 30 percent 
rating for service-connected PTSD; and entitlement to an 
initial evaluation in excess of 10 percent for service-
connected PTSD, prior to August 9, 2001, and in excess of 30 
percent as of August 9, 2001, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1974, the RO 
denied a claim of entitlement to service connection for hair 
loss.

2.  The evidence received since the RO's June 1974 decision 
which denied service connection for hair loss, which was not 
previously of record, and which is not cumulative of other 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran does not have asthma as a result of his 
service.

4.  The veteran does not have a vision problem with implanted 
contact lens as a result of his service.

5.  The veteran does not have a left arm disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's June 1974 decision which denied a claim of entitlement 
to service connection for hair loss; the claim for service 
connection for hair loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  The veteran does not have asthma as the result of disease 
or injury that was incurred during his active military 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  The veteran does not have a vision problem with implanted 
contact lens as the result of disease or injury that was 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

4.  The veteran does not have a left arm condition as the 
result of disease or injury that was incurred during his 
active military service or as the result of a service-
connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran asserts that new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for hair loss.  In written statements, he has 
advanced several arguments, to include that he has hair loss 
as the result of exposure to Agent Orange, and as a result of 
scleroderma.  See veteran's statements, dated in March and 
November of 2005.

In June 1974, the RO denied a claim for service connection 
for hair loss.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In April 2000, the veteran filed to reopen his claim.  In 
January 2002, the RO reopened the claim and denied it on the 
merits.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in June 1974.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's June 1974 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the RO's June 1974 
decision included the veteran's service medical records, 
which did not contain any relevant findings.

As for the post-service evidence, it consisted of a VA 
examination report, dated in April 1970, VA progress notes, 
dated in 1974, and an April 1971 private medical report.  
None of this evidence contained any relevant findings.  

At the time of the RO's June 1974 denial of the claim, there 
was no competent evidence showing that the veteran currently 
had hair loss, or that hair loss was related to his service.  

The relevant evidence received since the RO's June 1974 
decision consists of non-VA medical reports, dated between 
1994 and 2005.  This evidence shows that the veteran has 
received treatment for a conditions that included scalp 
dermatitis in 1994, and a diagnosed disorder involving hair 
loss, i.e., alopecia, in August 2005.  

A statement from J.H.H., dated in May 2002, shows that the 
author asserts that he employed the veteran in the early and 
late 1970s, and that the veteran lost all of his hair, 
including his eyebrows, and that he wore a wig, during this 
time.  A affidavit from N.C., dated in March 2004, states 
that she is the ex-wife of the veteran.  Although the time 
frame is not entirely clear, the statement could be read to 
indicate that the veteran had hair loss as early as 1970, and 
that he eventually wore a wig.  

This evidence that was not of record at the time of the RO's 
June 1974 decision is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board further finds that 
this evidence is material.  In particular, the new, relevant 
medical evidence shows that the veteran has received 
treatment for a diagnosed disorder involving hair loss, i.e., 
alopecia, and lay statements indicate that the claimed 
condition may have been present shortly after separation from 
service.  The Board therefore finds that the submitted 
evidence is neither cumulative nor redundant, it bears 
directly and substantially upon the specific matters under 
consideration, and it, either by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  The claim is therefore reopened.




II.  Service Connection

The veteran argues that he is entitled to service connection 
for asthma, a vision problem with implanted contact lens, and 
a left arm condition.  The veteran is shown to have served in 
the Republic of Vietnam during the Vietnam era.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

The law provides that a claimant, who, during active service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002). 

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).


A.  Asthma

The veteran asserts that he is entitled to service connection 
for asthma.  His service medical records do not show 
treatment for respiratory symptoms or that he was ever 
diagnosed with asthma.  The veteran's separation examination 
report, dated in January 1970, shows that his lungs were 
clinically evaluated as normal and that a chest X-ray was 
negative.  

As for the post-service medical evidence, VA chest x-ray in 
April 1970 showed no evidence of active pulmonary or pleural 
disease.  Also of record are non-VA treatment reports from a 
federal correctional facility, dated between 1994 and 2005.  
This evidence shows that the veteran complained of symptoms 
that included shortness of breath, and psychiatric symptoms, 
beginning in 1994.  As early as March 2000, he was diagnosed 
with asthma.  The veteran stated that his asthma had been 
controlled for 8 years without medication. 

A statement from J.H.H., dated in May 2002, shows that the 
author asserts that he employed the veteran during the early 
and late 1970s, and that the veteran had shortness of breath.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for respiratory 
symptoms, and his lungs were clinically evaluated as normal 
upon separation from service and upon VA examination in April 
1970.  Even assuming that the earliest complaints of 
respiratory symptoms were evidence of asthma, the first post-
service medical evidence of asthma would come no earlier than 
1994, about 24 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence linking asthma to service.  See 38 C.F.R. § 3.303.  

To the extent that the veteran may have intended to argue 
that he has asthma as a result of exposure to Agent Orange, 
he has not been diagnosed with a respiratory disease that is 
recognized as attributable to Agent Orange under the 
applicable regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  
Therefore, as a matter of law, the veteran cannot receive the 
benefit of a rebuttable presumption that he has condition 
that was caused by his exposure to Agent Orange.  
Furthermore, there is no competent evidence showing that the 
veteran has asthma that is related to his service, to include 
as due to exposure to Agent Orange or some other herbicide, 
during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
asthma must be denied.


B.  Vision Problem with Implanted Contact Lens

The veteran asserts that he is entitled to service connection 
for a vision problem with implanted contact lens.   His 
service medical records do not show treatment for visual 
symptoms or that he was ever diagnosed with a visual 
disorder.  The veteran's separation examination report, dated 
in January 1970, shows that his eye, "ophthalmoscopic," 
pupils, and ocular motility, were all clinically evaluated as 
normal and that his distant vision was 20/15 in both eyes.  

As for the post-service medical evidence, VA examination in 
April 1970 showed normal eyes.  Also of record are non-VA 
treatment reports from a federal correctional facility, dated 
between 1994 and 2005.  This evidence shows that in March 
1997, the veteran was treated for visual symptoms.  His 
eyesight was noted to be 20/30 in both eyes.  The assessment 
was "visual acuity."    

A statement from J.H.H., dated in May 2002, shows that the 
author asserts that he employed the veteran in the early and 
late 1970s, and that the veteran had vision problems.  

The Board finds that the claim must be denied.  As an initial 
matter, to the extent that the veteran may have defective 
visual acuity, congenital or developmental defects, to 
include refractive error of the eye, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2005); see also 
Beno v. Principi, 3 Vet. App. 439 (1992).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  Id.; see also VA Manual M21-1MR, Part VI, 
Subchapter III.iv.B.10.c,d.  Thus, the veteran's refractive 
error of the eyes may not be regarded as a disability for the 
purpose of awarding compensation benefits.  

The veteran's service medical records do not show treatment 
for visual symptoms, and his eyes were clinically evaluated 
as normal upon separation from service and upon VA 
examination in April 1970.  Even assuming that the claimed 
condition is shown, that it is a compensable vision problem, 
and that the March 1997 report is evidence that the claimed 
disorder was present at that time, the first post-service 
medical evidence of vision problems is found, at the 
earliest, in 1997, about 27 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  Maxson.  In addition, 
there is no competent evidence linking a vision problem to 
service.  See 38 C.F.R. § 3.303.  

To the extent that the veteran may have intended to argue 
that he has a vision problem with implanted contact lens as a 
result of exposure to Agent Orange, he has not been diagnosed 
with a visual disease that is recognized as attributable to 
Agent Orange under the applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  Therefore, as a matter of law, the 
veteran cannot receive the benefit of a rebuttable 
presumption that he has condition that was caused by his 
exposure to Agent Orange.  Furthermore, there is no competent 
evidence showing that the veteran has a vision problem with 
implanted contact lens that is related to his service, to 
include as due to exposure to Agent Orange or some other 
herbicide, during service.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

While the veteran has reported that Dr. Denton related his 
visual problems to his active service, "hearsay medical 
evidence" is not competent evidence.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  The veteran has reported that Dr. 
Denton is deceased and that his records are no longer 
available.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
a vision problem with implanted contact lens must be denied.


C.  Left Arm Condition

The veteran argues that he has a left arm condition secondary 
to his service-connected right arm disability.  He argues 
that he has left hand stiffness, lack of mobility, and 
rheumatism.  See veteran's letter, received in April 2001.   
Service connection is currently in effect for gunshot wound, 
right forearm and thumb with radius and ulna fracture.  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service- connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran's service medical records do not show treatment 
for left arm symptoms or that he was ever diagnosed with a 
left arm disorder.  The veteran's separation examination 
report, dated in January 1970, shows that his upper 
extremities were clinically evaluated as normal, except for 
his service-connected gunshot wound, right forearm and thumb 
with radius and ulna fracture.  

As for the post-service medical evidence, it consists of non-
VA treatment reports from a federal correctional facility, 
dated between 1994 and 2005.  This evidence includes a 
report, dated in February 2003, which notes that the veteran 
has no problems with his left arm.  A statement from the 
veteran's health care provider (a federal correctional 
institution), dated in August 2003, reports that he has not 
received any treatment for his arms since his incarceration.  

The Board finds that the claim must be denied.  An appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, there is no competent evidence to show 
that the veteran has a left arm condition.  In addition, even 
assuming arguendo that a left arm condition was shown, there 
is no competent evidence linking a left arm condition to any 
in-service disease or injury or to a service-connected 
condition.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
a left arm condition on a direct and secondary basis must be 
denied.



D.  Conclusion

The veteran was awarded the Purple Heart Medal and a Combat 
Action Ribbon.  In the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

However, pertinent case law also provides that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).  Again, the veteran has not 
presented competent evidence of a current left arm disorder 
or of a nexus between any current asthma or visual disorder 
and any in-service disease or injury, including herbicide 
exposure.

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims for service 
connection must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran letters in May 2003 
(hereinafter "VCAA notification letter") that informed him of 
the type of information and evidence necessary to support his 
claims and of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  See 38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) 
(2005).  The RO's VCAA notification letters contained a 
specific request for the veteran to provide additional 
evidence in support of his claims.  He was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO's initial adjudication of the claims was in 
January 2002, and the VCAA letters were provided by the AOJ 
after this decision.  However, any defect with respect to the 
timing of the VCAA notice was nonprejudicial.  There is no 
indication that the outcomes of the claims have been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claims, 
as he has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  For these reasons, 
the timing of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letter did not provide the appellant with notice of the 
potential disability ratings, or laws regarding an effective 
dates for any grant of service connection.  However, as the 
claims on appeal are for service connection, and as they have 
all been denied, as discussed above, no new disability rating 
or effective date will be assigned; and any defect with 
respect to the content of the notice requirement was non-
prejudicial.  Therefore, VA's duty to notify the appellant 
has been satisfied, and no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as non-VA medical records.  The veteran has stated that 
Dr. Denton, which treated him for visual problems in 1984, is 
deceased and that all efforts to obtain his records from 
Valley Eye Center, including archives, have been 
unsuccessful.  Therefore, additional efforts to obtain these 
records are not warranted.

Although the veteran has not been afforded examinations for 
the disabilities in issue, and etiological opinions have not 
been obtained, this is unnecessary because there is no 
evidence that indicates that the claimed disorders (if 
present) may be associated with an established event, injury, 
or disease in service. 38 C.F.R. § 3.159(c)(4)(i)(C); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for hair loss is reopened; 
the appeal is granted to this extent only and is subject to 
the following development.

Service connection for asthma, including as a result of 
exposure to Agent Orange, is denied.  

Service connection for a vision problem with implanted 
contact lens, including as a result of exposure to Agent 
Orange, is denied.  

Service connection for a left arm condition is denied.  



REMAND

With regard to the claims for service connection for hair 
loss, hepatitis C, and chloracne, the most recent 
supplemental statement of the case is dated in June 2005.  
However, in December 2005 and January 2006, the veteran 
submitted additional argument and evidence pertinent to these 
claims that includes citation to medical treatises, an 
article, and medical records.  This evidence was 
unaccompanied by a waiver of initial RO review, and it has 
not been reviewed by the RO, nor has a supplemental statement 
of the case reflecting review of this evidence been issued by 
the RO.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2005); see also Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003) (the Board may not consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver).  Given the foregoing, on remand, the RO must review 
the new evidence and, if the claims remain denied, include 
such evidence in a supplemental statement of the case. 

With regard to the claim for an initial evaluation in excess 
of 10 percent for service-connected post-traumatic stress 
disorder, prior to August 9, 2001, and in excess of 30 
percent as of August 9, 2001, in January 2002, the RO granted 
service connection for PTSD, evaluated as 10 percent 
disabling effective from May 24, 1999.  In a letter, received 
in June 2002, the veteran discussed the history of his 
symptoms, and stated, "For these reasons I strongly disagree 
with your decision of 10%."  This statement is sufficient to 
serve as a timely notice of disagreement on the issue of 
entitlement to a higher initial rating.  See 38 C.F.R. 
§ 20.201 (2005); see also Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  To the extent that the RO subsequently 
increased the veteran's PTSD rating to 30 percent in a March 
2002 decision, and assigned an effective date of August 9, 
2001 for the 30 percent rating, since this increase did not 
constitute a full grant of the benefit sought, the evaluation 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).   The RO has not issued a statement of the 
case on this issue, and no appeal has been perfected.  The 
Court has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

With regard to the clam for an effective date prior to August 
9, 2001 for the 30 percent rating for PTSD, this claim is 
"inextricably intertwined" with the claim for a higher 
initial evaluation for PTSD.  See generally Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Therefore, adjudication of this claim must be 
deferred.  

With regard to the claims of entitlement to service 
connection for hypertension and "gallstones claimed as 
calculi of the bladder," in a rating decision, dated in June 
2005, the RO denied these claims.  In a statement, received 
in August 2005, the veteran stated that he disagreed with 
these decisions.  This statement is sufficient to serve as a 
timely notice of disagreement.  See 38 C.F.R. § 20.201.  
However, the RO has not issued a statement of the case on 
these issues, and no appeal has been perfected.  Under the 
circumstances, the Board must remand the issue to the RO for 
issuance of a statement of the case.  Manlincon. 

Concerning the claim for entitlement to an increased rating 
for service-connected gunshot wound, right forearm and thumb 
with radius and ulna fracture, the veteran has not been 
afforded a VA examination to assess the severity of this 
disability, because he was incarcerated.  He was scheduled 
for VA examination in March 2005, but the prison would not 
transport him to the examination.

VA has an obligation to afford claimants for disability 
benefits a thorough, contemporaneous examination when 
necessary to evaluate a disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2005).  This is so even if a veteran 
is incarcerated.  Bolton v. Brown, 8 Vet. App. 185, 189-90 
(1995).  In Bolton, the Court held that, although the RO 
claimed an inability to get a fee-basis physician to conduct 
an examination in the correctional facility, the record 
contains neither information concerning the efforts expended 
by the RO in that regard nor any explanation as to why a 
psychiatrist employed by the VA was not directed to perform 
the examination.  Under the unique circumstances presented by 
this case, a remand is required to provide the Secretary with 
another opportunity to fulfill his statutory duty to assist 
this appellant in developing the facts of his claim.  See 38 
U.S.C. § 5107(a); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  
Additionally, review of the record reveals that the veteran 
may have been released from prison in December 2005.

Further, the veteran was diagnosed as having a skin disorder, 
questionable chloracne, in June 2003.  On remand, he should 
be afforded a VA skin examination to clarify the nature and 
etiology of any current skin disorders.

Finally, the veteran has stated that Dr. Roberto R. Garza and 
Dr. Cortez stated that he contracted hepatitis when he was 20 
or 21 years old.  He stated that he informed these doctors 
that VA may be contacting them for their opinions on this 
matter.  This should be accomplished on remand.  Any 
additional records from the federal correctional facility in 
Bastrop, Texas, (including from Dr. Bodholt) should also be 
obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. Roberto R. Garza and Dr. 
Cortez and request that they provide written 
opinions as to the date of onset and 
etiology of the veteran's Hepatitis C.  

2.  Make arrangements to obtain the 
veteran's treatment reports from the 
federal correctional facility in Bastrop, 
Texas, which have not previously been 
associated with the claims file, and which 
are dated after September 2005 (including 
any records from Dr. Bodholt).

3.  After the forgoing development has been 
accomplished, make reasonable efforts to 
afford the veteran an appropriate VA 
examination(s) or examination(s) by a fee 
basis physician(s).  It is unclear whether 
or not the veteran is still incarcerated 
(see above discussion).  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner(s) 
prior to the examination(s).

Based upon the medical documentation on 
file, the examiner should specifically 
express an opinion as to the diagnoses, date 
of onset, and etiology of all current skin 
disorders (including of the scalp), i.e., 
seborrhea, dermatitis, folliculitis, 
alopecia, acne, chloracne, sebaceous 
adenomas, etc.

The examiner should state whether is it at 
least as likely as not that any current skin 
disorder had its onset during active service 
or is related to any in-service disease or 
injury, including exposure to herbicides?

The veteran should also undergo examination 
of his right upper extremity.  Any indicated 
tests, including X-rays and neurological 
studies, should be accomplished.  The 
examiner should identify all residuals 
attributable to the veteran's service-
connected gunshot wound, right forearm and 
thumb with radius and ulna fracture, to 
include any scars, muscle, orthopedic, and 
neurological residuals.

The examiner should note the range of motion 
for the right upper extremity and should 
state what is considered normal range of 
motion.  Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination. The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-ups 
or when the right upper extremity is used 
repeatedly.  All limitation of function must 
be identified. If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should specifically discuss the 
severity of any muscle impairment, and 
identify which, if any, muscle groups are 
involved.

The examiner should also describe in detail 
the veteran's scars.

Finally, the examiner should specifically 
discuss the extent, if any, of paralysis of 
the nerves involved including.

The examiner(s) must provide a comprehensive 
report(s) including complete rationales for 
all opinions and conclusions reached.

4.  Issue the veteran and his representative 
a statement of the case specifically with 
regard to the issues of: 1) an initial 
evaluation in excess of 10 percent for 
service-connected post-traumatic stress 
disorder, prior to August 9, 2001, and in 
excess of 30 percent as of August 9, 2001; 
2) entitlement to service connection for 
hypertension; and 3) entitlement to service 
connection for "gallstones claimed as 
calculi of the bladder."  The veteran 
should be informed of his appeal rights and 
of the actions necessary to perfect an 
appeal on these issues.  

5.  Readjudicate the issues of service 
connection for hair loss, hepatitis C, and 
chloracne; entitlement to an effective 
date prior to August 9, 2001, for the 30 
percent rating for service-connected PTSD; 
and entitlement to an increased rating for 
service-connected gunshot wound, right 
forearm and thumb with radius and ulna 
fracture, with consideration of any all 
information obtained since the issuance of 
the June 2005 supplemental statement of 
the case.  If any of the determinations 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


